EXHIBIT 32. 1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of Alaska Pacific Energy Corp. (the Company) as filed with the Securities and Exchange Commission on the date hereof (the Report), the undersigned certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ James R. King James R. King President, Chief Financial Officer,Chief Executive Officer, Director Dated: April 30, 2010 /s/ Timothea Welsh Timothea Welsh Secretary and Director Dated: April 30, 2010 /s/ George Skrivanos George Skrivanos Director Dated: April 30, 2010
